—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated August 5, 1997, awarding the respondents the sum of $250,282, the petitioner appeals, as limited by its brief, from so much of (1) an order of the Supreme Court, Queens County (Milano, J.), dated October 21, 1997, as denied the petition to vacate the award and granted that branch of the cross motion of the respondents which was to confirm the award, and (2) a judgment of the same court, entered December 18, 1997, as upon confirming the award, is in favor of the respondents and against the petitioner in the principal sum of $257,614.82, and dismisses the petition.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The petitioner failed to establish any ground for vacatur of the award (see, Caso v Coffey, 41 NY2d 153; American Tr. Ins. Co. v Ebrahim, 236 AD2d 274; Matter of Mohiuddin v Khan, 197 AD2d 578). Ritter, J. P., Altman, Friedmann and Gold-stein, JJ., concur.